PER CURIAM.
Pursuant to a motion by the state conceding that the defendant was entitled to an evidentiary hearing, this court relinquished jurisdiction to the trial court “for the purposes stated in the motion.” Upon remand, the trial court, in contravention of our directive, entered an order denying defendant relief without conducting an evi-dentiary hearing. Because the trial court’s action was not in compliance with our rul-mg, we reverse and remand for implementation of our order.
Reversed and remanded.